                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                        ROANOKE

ALLSTATE INDEMNITY COMPANY                      *
as subrogee of ANTHONY and
KAREN AYERS,                                    *

                   Plaintiff,                   *      Civil Action No.: 7:19CV308

          v.                                    *      Removed Case Number: CL19000396-00

AIR VENT, INC.,                                 *      (Circuit Court for Roanoke County)

                   Defendant.                   *

*     *    *   *     *    *     *   *   * * * * * * *               *    *   *   *   *    *   *   *
                                        NOTICE OF REMOVAL

          Defendant Air Vent, Inc. (“AVI”) files this Notice of Removal of this action to this Court

from the Circuit Court for Roanoke County, Virginia in accordance with to 28 U.S.C. §§ 1332,

1441 and 1446.

                          STATEMENT OF GROUNDS FOR REMOVAL

I.        Background

          1.       On March 15, 2019, Plaintiffs filed a Complaint against AVI in the Circuit Court

of Roanoke County, to initiate this action. Exhibit A Docket Sheet.

          2.       On March 27, 2019, Plaintiffs served AVI. Exhibit A and Exhibit B, Summons.

II.       Jurisdictional Basis for Removal

          3.       Jurisdiction over this removed action exists pursuant to 28 U.S.C. § 1441 because

this action could have been filed in the United States District Court pursuant to 28 U.S.C. §

1332(a). The United States District Court has subject matter jurisdiction over this action because

this action is between citizens of different states and the amount in controversy exceeds $75,000,

exclusive of interest and costs.
        A.          Diversity of Citizenship

        4.      Plaintiff Anthony Ayres is a citizen of Virginia residing in Roanoke, Virginia.

(Exhibit C, Complaint. ¶ 3).

        5.      Plaintiff Karen Ayres is a citizen of Virginia residing in Roanoke, Virginia.

(Compl. ¶ 3).

        6.      Upon information and belief, Plaintiff Allstate Indemnity Company is incorporated

in Illinois with its principal place of business in Illinois; Allstate is therefore a citizen of Illinois.

        7.      AVI is incorporated in the state of Delaware [Compl. ¶ 4] with its principal place

of business in Dallas, Texas; AVI is therefore a citizen of Delaware and Texas.

        8.      There is diversity of citizenship under 28 U.S.C. § 1332(a) because Plaintiffs are

citizens of Virginia and Illinois and Defendant is a citizen of Delaware and Texas.

         B.         Amount in Controversy

        9.      The Complaint seeks damages in the amount of $103,507.12. (Compl. ¶ 13 and

prayer for damages).

        10.     As Plaintiffs seek an amount greater than $75,000, the amount in controversy

requirement for diversity jurisdiction is satisfied.

III.    Procedural Requirements for Removal

        11.     On March 27, 2019, Plaintiff served AVI. Less than 30 days have passed since the

date of service. Therefore, this Notice of Removal is timely pursuant to the provisions of 28 U.S.C.

§ 1446(b)(1).

        12.     This lawsuit was filed on March 15, 2019. Less than One year has passed since

this lawsuit was filed. Therefore, this Notice of Removal is timely pursuant to the provisions of

28 U.S.C. § 1446(c)(1).



                                                    2
       13.     This action is being removed “to the district court of the United States for the

district and division embracing the place where such action is pending” under 28 U.S.C. § 1441(a).

The United States District Court for the Western District of Virginia, Roanoke embraces Roanoke

County, Virginia. See 28 U.S.C. § 127(b).

       14.     AVI is filing written notice of this removal with the Clerk of the Circuit Court of

Roanoke County pursuant to 28 U.S.C. § 1446(d). Exhibit D is a copy of AVI’s Notice of Filing

Notice of Removal to the state court, which is being served upon Plaintiffs pursuant to 28 U.S.C.

§ 1446(d).

Dated this 15th day of April 2019

                                             Respectfully submitted,


                                             /s/ Christopher M. Corchiarino
                                             Christopher M. Corchiarino (Fed. Bar No. 48193)
                                             Goodell, DeVries, Leech & Dann, LLP
                                             One South Street, 20th Floor
                                             Baltimore, Maryland 21202
                                             Telephone: 410-783-4038
                                             Fax: 410-783-4040
                                             cxc@gdldlaw.com
                                             Attorney for Defendant Air Vent, Inc.




                                                3
                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 15th day of April 2019, I electronically filed the

foregoing Notice of Removal with the Clerk of the Court using the CM/ECF system, which sends

electronic notification of such filing to all CM/ECF participants and by United States first-class

mail, postage prepaid, to:

John P. Williamson
Tina C. Babcock
McKenry Dancigers Dawson, P.C.
192 Ballard Court, Suite 400
Virginia Beach, VA 23462



                                             /s/ Christopher M. Corchiarino
                                             Christopher M. Corchiarino



4829-1481-2052, v. 1




                                                4
